COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER


Appellate case name:        Stella D. Salmeron v. Dell, Inc.
Appellate case number:      01-19-00922-CV
Trial court case number:    1138976
Trial court:                County Civil Court at Law No. 1 of Harris County, Texas

       On April 29, 2021, this Court affirmed the county court at law’s judgment
dismissing appellant’s claims against Dell, Inc. See Salmeron v. Dell, Inc., No. 01-19-
00922-CV, 2021 WL 1679545 (Tex. App.—Houston [1st Dist.] Apr. 29, 2021, no pet. h.)
(mem. op.). A motion for rehearing was due by May 14, 2021. See TEX. R. APP. P. 49.1.
Within the time permitted by Rule 49.8 of the Texas Rules of Appellate Procedure,
appellant, Stella Salmeron, moved for a 160-day extension of time to file a motion for
rehearing, citing health and other concerns related to the COVID-19 pandemic. We
acknowledge the impact the COVID-19 pandemic has had on individuals and the public
at-large but note that a 160-day extension is unreasonable, absent extenuating
circumstances. Appellant’s motion for extension is granted in part.
      Appellant’s motion for rehearing is due to be filed no later WEDNESDAY,
AUGUST 25, 2021, 90 days from the date of this order. No additional extensions will
be granted absent extraordinary circumstances.


       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                    Acting individually       Acting for the Court

Date: May 27, 2021